In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus.
Upon consideration of relator’s application for dismissal, it is ordered by the court that the application for dismissal is denied.
Further, the records of this court indicate that the relator has not filed a merit brief, due June 6, 2011, in compliance with the alternative writ issued in this case and the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof, it is ordered by the court that this cause is dismissed with prejudice.